DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joe McKinney Muncy (Reg. No. 32,334) on 08/08/2022.
The application has been amended as follows: 
Claim 3, last line, REPLACE “the central axis” WITH “the central axis.”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, the prior art of record does not teach nor suggest in the claimed combination a maglev power generator comprising: a frame having a central axis extending longitudinally; an upper section and a lower section oppositely defined in the frame and disposed along the central axis; and two frame boards respectively disposed in the upper section and the lower section; a transmitting shaft extending along the central axis, being rotatable by magnetic levitation without contact with the frame, and having two opposite ends respectively oriented toward the upper section and the lower section; two generating modules mounted within the frame, respectively disposed in the upper section and the lower section, being symmetrical to each other in an up-down symmetry, and each generating module having an electricity generating set having an electricity generating unit having a basal board being stationary and mounted around the transmitting shaft without contact with the transmitting shaft; and multiple coils arranged around the central axis at equal angular intervals and apart from the central axis by equal radial distances; two magnetic discs respectively disposed above and below the electricity generating unit, being symmetrical to each other in an up-down symmetry, and each magnetic disc having a circular plate fixed to the transmitting shaft and having an interior surface facing to the basal board; and multiple magnets mounted to the interior surface of the circular plate, arranged around the central axis at equal angular intervals, and each magnet being apart from the central axis by a radial distance equal to the radial distances defined between the central axis and the multiple coils; and an air gap defined between the multiple coils of the electricity generating unit and the multiple magnets of each one of the two magnetic discs; an axial vibration-proof set having a magnetic vibration-proof assembly having a fixed board being stationary; and a magnetic hoop mounted within the fixed board; and a magnetic post disposed along the central axis, mounted through the magnetic hoop, being moveable along the central axis within a limited distance, being attractive to the magnetic hoop, and being in point contact with a corresponding one of the two opposite ends of the transmitting shaft; a maglev assembly having two first radial magnetic units separately arranged along the central axis, and each first radial magnetic unit having a circular board being stationary; a first centric magnet with permanent magnetism being coaxially fixed to the transmitting shaft; and a first magnetic ring with permanent magnetism being mounted within and attached to the circular board, surrounding the first centric magnet about the central axis, disposed apart from the first centric magnet by an annular air gap, and radially repelling the first centric magnet; and an axial magnetic unit arranged along the central axis, apart from an adjacent one of the two first radial magnetic units, and having a connecting board being stationary; a magnetic component with permanent magnetism mounted within and attached to the connecting board, mounted around the transmitting shaft about the central axis, and longitudinally repelling the first centric magnet of the adjacent one of the two first radial magnetic units; and an air gap defined between the magnetic component of the axial magnetic unit and the first centric magnet and the first magnetic ring of the adjacent one of the two first radial magnetic units; and a radial vibration-proof set having at least one second radial magnetic unit, each one of the at least one second radial magnetic unit having a positioning board being stationary; a second centric magnet with permanent magnetism being coaxially fixed to the transmitting shaft; a second magnetic ring with permanent magnetism being mounted within and attached to the positioning board, surrounding the second centric magnet about the central axis, disposed apart from the second centric magnet by an annular air gap, and radially repelling the second centric magnet.  
In particular the two generating modules composed of each an electricity generating set as claimed, an axial vibration-proof assembly as claimed, a maglev assembly as claimed and a radial vibration proof assembly as claimed mounted within the frame, respectively disposed in the upper section and the lower section, being symmetrical to each other in an up-down symmetry differentiate the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the 892 teach various similar power generation systems but lack the detailed arrangement of the two generating modules of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD ROJAS/Primary Examiner, Art Unit 2837